UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5348 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2007 Item 1. Report to Stockholders. FundX Stock Upgrader Fund Annual Report October 31, 2007 FUNDX STOCK UPGRADER FUND October 31, 2007 Dear Shareholders, Thank you for your continued support of the FundX Upgrader Funds. When we launched the first FundX Upgrader Fund (FUNDX) in 2001, we couldn’t imagine that just six years later, we would manage seven FundX Upgrader Funds, collectively totaling $1.6 billion in assets. Total assets in the FundX Upgrader Funds represent an accumulation of our shareholders’ different investment goals. Perhaps you invested your retirement savings in the FundX Upgrader Funds or invested money you intend to use for a down payment on a home. You may have invested money that may eventually pay for your child’s college education. Whatever reason caused you to choose the FundX Upgrader Funds, thank you. We are devoted to Upgrading on your behalf. During the past year, we have diligently followed our system of ranking hundreds of individual U.S. company stocks on near term performance and investing in the stocks highly ranked by our scoring system. We monitor the markets and make monthly portfolio changes in response to changing market conditions. The FundX Stock Upgrader Fund does not include stocks from overseas markets.It selects from a universe of relatively large, established U.S. based companies, always staying well diversified with no large concentrations in any one company, industry or sector. MARKET PERSPECTIVE The markets have provided a wild ride so far this year. The S&P 500 hit an all-time high in July, only to drop 12% the following month.During the third quarter, the S&P 500 index moved up or down at least 1% on the majority of trading days. But by the end of the third quarter, most major indices had recovered to new highs. With two months left in 2007, NASDAQ may post its best annual gain of the decade; it’s up over 18% through October 31st. The large-cap S&P 500 Index is up 10.8% year-to-date, while the small-cap Russell 2000 Index gained 5.1% through October 31, 2007. The U.S. dollar continued its slide in 2007, hitting yet another low against the euro in October. Overseas stocks continued strongly, with the Europe Australasia and Far East (EAFE) index up nearly 18% year-to-date through October 31, 2007. European stock funds returned roughly twice as much as their American counterparts in the last three years.Returns from funds focused in Latin America, China, India and other parts of Asia have been particularly high. MANAGEMENT DISCUSSION OF FUND PERFORMANCE FUNDX STOCK UPGRADER FUND (STOCX) STOCX outperformed its benchmark S&P 500 Index by 383 basis points during its second 12 months since its inception.For the trailing 12-months ending October 31, 2007, STOCX returned 18.39% while the S&P 500 returned 14.56%.Its mandate to invest in only domestic stocks, however, made its performance pale due to not being globally diversified. STOCX also has a mandate to stay well diversified, so no one stock, industry or sector is likely to have great influence.The largest industry concentration over the past year was, and remains, 20% in Energy. As usual, the STOCX portfolio held a variety of significant gainers and losers. Our best percentage winners were National Oilwell Varco, up 80.7%, Apple, up 67.6%, AT&T, up 58.5% and Freeport-McMoRan up 53.2%.Although last year saw gains, as of 10/31/07, the remaining shares of Big Lots are down 20.1%,The other losers in the portfolio as of this writing are eBay, -11.2%, Ingersoll-Rand, -9.0%, Schering Plough, -3.5% and IBM, -1.4%. As always, we are grateful for your continued support of the FundX Upgrader Funds. Sincerely, Janet Brown Please refer to the following page for important disclosure information. WWW.UPGRADERFUNDS.COM - 1 - FUNDX STOCK UPGRADER FUND Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible. Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds, including but not limited to, risks associated with smaller companies, foreign securities, emerging markets, non-diversification, and short sales. The FundX Stock Upgrader Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in small-and medium-capitalization companies, which involve additional risks such as limited liquidity and great price volatility than large capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 2000 Small Cap index measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. The NASDAQ Composite Index is a market capitalization-weighted index that is designed to represent the performance of the National Market System which includes over 5,000 stocks traded only over-the-counter and not on an exchange. The EAFE (Morgan Stanley Capital International, Europe, Australia and Far East) Index is an unmanaged index of over 1000 foreign common stock prices including the reinvestment of dividends.It is widely recognized as a benchmark for measuring the performance of international value funds. You cannot invest directly in an index. A basis point is one hundredth of a percentage point (0.01%). The information provided in this letter represents the opinion of Janet Brown and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Sector weightings and fund holdings are subject to change at any time and mention of them should not be construed as recommendations to buy or sell any security. Please refer to the Schedule of Investments of this report for further sector and holding information. The FundX Upgrader Funds are distributed by Quasar Distributors, LLC. (12/07) WWW.UPGRADERFUNDS.COM - 2 - FUNDX STOCK UPGRADER FUND SECTOR ALLOCATION AT OCTOBER 31, 2007 (UNAUDITED) * Cash equivalents and other assets less liabilities. EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED OCTOBER 31, 2007 (UNAUDITED) As a shareholder of the FundX Stock Upgrader Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/1/07 – 10/31/07). ACTUAL EXPENSES The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem those shares that have been held for less than 30 days.Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory, shareholder servicing, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6).Then, multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. WWW.UPGRADERFUNDS.COM - 3 - FUNDX STOCK UPGRADER FUND EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED OCTOBER 31, 2007 (UNAUDITED), CONTINUED Beginning Ending Expenses Paid Account Account During the Period Value 5/1/07 Value 10/31/07 5/1/07– 10/31/07* Actual $1,000 $1,089 $7.90 Hypothetical (5% annual return before expenses) $1,000 $1,018 $7.63 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.50% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). WWW.UPGRADERFUNDS.COM - 4 - FUNDX STOCK UPGRADER FUND Value of $10,000 vs S&P 500 Index Fund Average Annual Return Period Ended October 31, 2007 1 Year 18.39% Since Inception (11/1/05) 13.14% This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (11/1/05), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. As of 10/31/07, the one-year total return and since inception total return for the S&P 500 Index was 14.56% and 15.67%, respectively. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 5 - FUNDX STOCK UPGRADER FUND SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2007 Shares Value COMMON STOCKS: 98.5% Aerospace & Defense: 5.2% 4,101 Goodrich Corp. $ 285,676 2,291 Honeywell International, Inc. 138,399 1,952 Precision Castparts Corp. 292,429 716,504 Auto Components: 4.3% 9,328 Goodyear Tire & Rubber Co. * 281,239 6,684 Johnson Controls, Inc. 292,225 573,464 Biotechnology: 3.7% 3,451 Biogen Idec, Inc. * 256,892 3,829 Celgene Corp. * 252,714 509,606 Capital Markets: 1.1% 4,527 Janus Capital Group, Inc. 156,227 Chemicals: 6.3% 2,893 Air Products & Chemicals, Inc. 283,080 3,184 Monsanto Co. 310,854 3,242 Praxair, Inc. 277,126 871,060 Commercial Services & Supplies: 1.2% 2,119 Apollo Group, Inc.* 167,952 Communications Equipment: 4.1% 3,135 Ciena Corp. * 150,041 4,327 Cisco Systems, Inc. * 143,051 7,652 Juniper Networks, Inc. * 275,472 568,564 Computers & Peripherals: 5.7% 1,679 Apple Computer, Inc. * 318,926 13,126 EMC Corp. * 333,269 1,159 International Business Machines Corp. 134,583 786,778 Construction & Engineering: 2.0% 1,766 Fluor Corp. 279,028 Diversified Financial Services: 4.1% 1,677 IntercontinentalExchange, Inc. * 298,841 5,362 Leucadia National Corp. 271,639 570,480 Electric Utilities: 1.0% 2,728 PPL Corp. 141,038 Energy Equipment & Services: 10.8% 3,778 National Oilwell Varco, Inc. * 276,700 2,784 Noble Corp. 147,413 2,606 Schlumberger Ltd. 251,661 3,679 Smith International, Inc. 242,998 2,516 Transocean, Inc. * 300,335 4,214 Weatherford International, Ltd. * 273,531 1,492,638 Food Products: 0.9% 2,086 William Wrigley Jr. Co. 128,644 Health Care Providers & Services: 5.3% 2,687 Cigna Corp. 141,041 2,446 Express Scripts, Inc. * 154,342 2,120 Manor Care, Inc. 141,150 3,118 Medco Health Solutions, Inc. * 294,277 730,810 Industrial Conglomerates: 2.2% 4,319 Textron, Inc. 298,918 Internet & Catalog Retail: 2.0% 3,042 Amazon.Com, Inc.* 271,194 256 eBay, Inc. 9,242 280,436 Internet Software & Services: 2.1% 8,441 VeriSign, Inc. * 287,754 Life Science Tools & Services: 1.0% 5,044 PerkinElmer, Inc. 138,811 Machinery: 9.5% 2,035 Cummins, Inc. 244,119 1,830 Deere & Co. 283,467 1,378 Eaton Corp. 127,575 2,652 Ingersoll-Rand Co. 133,528 2,572 Paccar, Inc. 142,900 1,831 Parker Hannifin Corp. 147,157 3,167 Terex Corp. * 235,055 1,313,801 Media: 2.1% 4,780 Dow Jones & Co, Inc. 285,892 Metals & Mining: 6.1% 2,591 Allegheny Technologies, Inc. 264,722 2,423 Freeport-McMoRan Copper & Gold, Inc. 285,139 2,663 United States Steel Corp. 287,338 837,199 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 6 - FUNDX STOCK UPGRADER FUND SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2007, CONTINUED Shares Value COMMON STOCKS: 98.5%, Continued Multiline Retail: 0.1% 312 Big Lots, Inc. * $ 7,482 Multi-Utilities & Unregulated Power: 2.2% 1,591 Constellation Energy Group, Inc. 150,668 1,551 Public Service Enterprise Group, Inc. 148,275 298,943 Oil & Gas: 9.3% 2,931 Apache Corp. 304,267 3,027 ChevronTexaco Corp. 277,001 1,660 ConocoPhillips 141,033 4,024 Hess Corp. 288,159 3,706 Murphy Oil Corp. 272,873 1,283,333 Pharmaceuticals: 0.9% 4,259 Schering Plough Corp. 129,985 Semiconductor & Semiconductor Equipment: 4.3% 5,563 Intel Corp. 149,645 2,319 MEMC Electronic Materials, Inc. * 169,797 7,801 Nvidia Corp. * 275,999 595,441 Specialty Retail: 1.0% 2,608 Tiffany & Co. 141,301 TOTAL COMMON STOCKS (Cost $11,390,001) 13,592,089 SHORT-TERM INVESTMENT: 1.9% 260,944 Fidelity Institutional Money Market Portfolio 260,944 TOTAL SHORT-TERM INVESTMENT (Cost $260,944) 260,944 TOTAL INVESTMENTS IN SECURITIES: 100.4% (Cost $11,650,945) 13,853,033 Liabilities in excess of other assets: (0.4)% (51,851 ) TOTAL NET ASSETS: 100.0% $ 13,801,182 * Non-income producing security. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 7 - FUNDX STOCK UPGRADER FUND STATEMENT OF ASSETS AND LIABILITIES AT OCTOBER 31, 2007 ASSETS Investments in securities, at value (cost $11,650,945) (Note 2) $ 13,853,033 Receivables: Fund shares sold 112,872 Dividends and interest 7,064 Prepaid expenses 14,135 Total assets 13,987,104 LIABILITIES Payables: Administration fees 1,256 Custody fees 1,723 Fund accounting fees 1,790 Investment advisory fees, net 6,475 Transfer agent fees 7,680 Chief compliance officer fees 634 Fund shares redeemed 140,199 Other accrued expenses 26,165 Total liabilities 185,922 NET ASSETS $ 13,801,182 Net asset value, offering and redemption price per share ($13,801,182 / 431,434, shares outstanding; unlimited number of shares authorized without par value) $ 31.99 COMPONENTS OF NET ASSETS Paid-in capital $ 10,379,343 Accumulated net realized gain on investments 1,219,751 Net unrealized appreciation on investments 2,202,088 Net assets $ 13,801,182 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 8 - FUNDX STOCK UPGRADER FUND STATEMENT OF OPERATIONS FOR THE YEAR ENDED OCTOBER 31, 2007 INVESTMENT INCOME Dividends $ 228,341 Interest 7,260 Total investment income 235,601 EXPENSES (NOTE 3) Investment advisory fees 224,497 Custody fees 67,986 Transfer agent fees 47,224 Registration fees 29,968 Reports to shareholders 17,705 Audit fees 17,500 Administration fees 15,000 Legal fees 11,566 Fund accounting fees 8,118 Trustee fees 8,046 Miscellaneous expense 5,834 Chief compliance officer fees 1,899 Insurance expense 1,231 Interest expense (Note 6) 7 Total expenses 456,581 Less:fees waived (119,823 ) Net expenses 336,758 Net investment loss (101,157 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments 7,558,391 Change in net unrealized depreciation on investments (3,480,747 ) Net realized and unrealized gain on investments 4,077,644 Net increase in net assets resulting from operations $ 3,976,487 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 9 - FUNDX STOCK UPGRADER FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended October 31, 2007 October 31, 2006* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ (101,157 ) $ (147,057 ) Net realized gain (loss) on investments 7,558,391 (5,896,817 ) Change in net unrealized appreciation (depreciation) on investments (3,480,747 ) 5,682,835 Net increase (decrease) in net assets resulting from operations 3,976,487 (361,039 ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares(a) (b) (52,558,819 ) 62,744,553 Total increase (decrease) in net assets (48,582,332 ) 62,383,514 NET ASSETS Beginning of year/period 62,383,514 — End of year/period $ 13,801,182 $ 62,383,514 (a)
